Case 1:19-cr-00020-SPB Document 1-1 Filed 08/13/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv.

ANDREW GABLER
CHAD BEDNARSKI

ARRAIGNMENT PLEA

 

Defendant Andrew Gabler

being arraigned, pleads

 

in open Court this day of

, 20

 

 

[Q-Cl2 - 20

; 5
{ .
Criminal No. Erie

ARRAIGNMENT PLEA

 

Defendant Chad Bednarski

being arraigned, pleads

 

in open Court this day of

, 20

 

 

(Defendant’s Signature)

(Defendant’s Signature)

 

 

(Attorney for Defendant)

(Attorney for Defendant)
